COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-13-00311-CR


PATRICK WOODROW CRAVEN                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1295892D

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      A jury convicted Appellant Patrick Woodrow Craven of two counts of

sexual assault of a child2 and assessed his punishment at ten years’ confinement

for one count and ten years’ probation for the other, and the trial court sentenced

him accordingly.
      1
       See Tex. R. App. P. 47.4.
      2
       See Tex. Penal Code Ann. § 22.011(a)(2) (West 2011).
      Craven’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. The brief and motion meet the

requirements of Anders v. California3 by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. This

court afforded Craven the opportunity to file a brief on his own behalf, but he did

not do so. The State also did not file a brief.

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488
U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.




      3
       386 U.S. 738, 87 S. Ct. 1396 (1967).


                                          2
                                         /s/ Anne Gardner
                                         ANNE GARDNER
                                         JUSTICE

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 10, 2014




                              3